Title: From George Washington to Elisha Sheldon, 7 August 1782
From: Washington, George
To: Sheldon, Elisha


                  
                     Sir,
                     Head-Quarters, Newburgh, 7th August 1782
                  
                  I have just been favoured with your Letter of the 5th instant; and am happy to find your Regiment in so compact a State and so well prepared for the Duties of the Field.  As your present Situation admits of great Attention being paid to the Discipline of the Corps, I have no Doubt but they will emulate the astonishing proficiency made by the rest of the Army.
                  I must recommend great Caution to you to prevent such Intercourse with the disaffected Inhabitants as may have a Tendency to poison the Minds of the Troops with their baneful principles.
                  Your paymaster can obtain a Supply of Shoes and proportion of Blankets, by making Application to the Clothier at this post—In these Articles however there must be the greatest Economy.
                  I approve of your apprehending Smith.  He should be reported to the Comy of prisoners, and continued in Confinement until his Directions shall be recd respecting him.  I am &c.
                  
               